Detailed Action
This is the final office action for US application number 17/514,048. Claims are evaluated as filed on February 14, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cadmus teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that new claims 17 and 18 are not taught or suggested by the prior art of record (Remarks p. 9), Examiner notes that Cadmus is provided in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadmus (US 2006/0149275).
As to claim 17, Cadmus discloses a surgical method (Figs. 3A, 3B, and 6-9) comprising: positioning a tibial plateau leveling osteotomy (TPLO) plate (Figs. 3A, 3B, 8, and 9) relative to a canine proximal tibia (Fig. 8, ¶s 76, 79, 81, and 87); and securing the TPLO plate to the canine proximal tibia with a fixation device (68, Figs. 8 and 9), wherein the TPLO plate includes a body comprised of a proximal region (12), a distal region (14), a first surface (Figs. 3A and 8), and a bone contacting surface (lower surface as shown in Fig. 3B) opposite the first surface (as defined, Fig. 3B), wherein a longitudinal axis of the body (see illustration of Fig. 3A) extends along a length of the distal region and intersects through a first portion of the proximal region (see illustration of Fig. 3A), wherein the longitudinal axis intersects a first aperture (20b) of a first plurality of apertures (20a, 20b, 20c) formed through the proximal region (Figs. 3A and 8), wherein a second axis (see illustration of Fig. 3A) intersects each of a second aperture (20c) and a third aperture (20a) of the first plurality of apertures (Figs. 3A and 8), wherein the second aperture is formed adjacent to a first curved peak of the proximal region (see illustration of Fig. 3A) and the third aperture is formed adjacent to a second claim 18, Cadmus discloses the second axis extends at an acute angle relative to the longitudinal axis (see illustration of Fig. 3A, ¶70 discloses values for β as 108[Symbol font/0xB0], 116[Symbol font/0xB0], 113[Symbol font/0xB0], thus the angle shown on the illustration of Fig. 3A appears to be an acute angle relative to the longitudinal axis).
Cadmus is silent to the second axis that appears closer to parallel than perpendicular relative to the longitudinal axis being closer to parallel than perpendicular relative to the longitudinal axis, i.e. extending at an acute angle relative to the longitudinal axis. 
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to specify that the second axis that appears closer to parallel than perpendicular relative to the longitudinal axis of Cadmus is closer to parallel than perpendicular relative to the longitudinal axis, i.e. extending at an acute angle relative to the longitudinal axis, since such a modification would have involved a mere change in the size of a component angle in order to accommodate larger or smaller anatomies (Cadmus ¶70).  A change in size is generally recognized as being within the level of ordinary skill in the art.  

    PNG
    media_image1.png
    777
    1133
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 2, 4-8, 11, 13-16 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775